Case: 14-31121      Document: 00513078194         Page: 1    Date Filed: 06/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-31121                                 FILED
                                  Summary Calendar                           June 15, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KERRY D. GAYFIELD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:13-CR-269


Before KING, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Kerry D. Gayfield pleaded guilty to possession of a firearm by a convicted
felon, possession with intent to distribute marijuana, and possession of a
firearm in relation to drug trafficking. Gayfield reserved the right to appeal
the adverse ruling on his motion to suppress evidence. When reviewing the
denial of a motion to suppress, we review the district court’s factual findings
for clear error and its legal conclusions de novo, viewing the evidence in the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31121    Document: 00513078194     Page: 2   Date Filed: 06/15/2015


                                 No. 14-31121

light most favorable to the prevailing party, in this case, the Government.
United States v. Allen, 625 F.3d 830, 834 (5th Cir. 2010); United States v.
Cherna, 184 F.3d 403, 406 (5th Cir. 1999).
      Gayfield argues that the evidence seized from his home should have been
suppressed because the search warrant affidavit was so lacking in indicia of
probable cause as to be a “bare bones” affidavit.         More specifically, he
maintains that the affidavit failed to establish the veracity and reliability of
the informant who provided the information forming the factual basis of the
affidavit.
      We engage in a two-step inquiry when reviewing a district court’s denial
of a defendant’s motion to suppress when a search warrant is involved. Allen,
625 F.3d at 835. We determine first whether the good-faith exception to the
exclusionary rule applies and, second, whether the official who issued the
warrant had a substantial basis for concluding that probable cause existed. Id.
If the good-faith exception applies, then no further analysis is conducted, and
the district court’s denial of the motion to suppress will be affirmed. Id. The
good-faith exception does not apply if the underlying affidavit supporting the
warrant is a “bare bones” affidavit, i.e., it so lacks indicia of probable cause
that reliance on it is entirely unreasonable. United States v. Mays, 466 F.3d
335, 343 (5th Cir. 2006). Whether an affidavit is a bare bones affidavit is
determined under a totality of the circumstances. United States v. Fisher, 22
F.3d 574, 578 (5th Cir. 1994).
      The affidavit in this matter is not bare bones or conclusional.       The
investigating detective encountered the informant shortly after he purchased
marijuana from Gayfield. The informant identified Gayfield’s address and
recalled seeing a large amount of marijuana in the house.         Officers later
discovered the purchased marijuana hidden in the vent of the informant’s



                                       2
    Case: 14-31121    Document: 00513078194     Page: 3   Date Filed: 06/15/2015


                                 No. 14-31121

vehicle. The informant also informed police that Gayfield carried a weapon on
his person. Finally, the informant’s admission that he purchased marijuana
was a statement against penal interest given that the detective was unaware
of that sale when he stopped the informant, and the statement is thus given
some weight in favor of the informant’s reliability.      See United States v.
McKeever, 5 F.3d 863, 865 (5th Cir. 1993); United States v. Martin, 615 F.2d
318, 325-26 (5th Cir. 1980). In light of a sufficiently detailed affidavit that
reasonably warranted reliance by the officers, the district court did not err in
determining that the good-faith exception is applicable here. See Allen, 625
F.3d at 834-35; Fisher, 22 F.3d at 578. Because the good-faith exception is
applicable, we need not consider whether there was a substantial basis for
concluding that probable cause existed. See Allen, 625 F.3d at 835.
      Gayfield also contends that in light of the illegal search and seizure, his
two custodial statements to officers should be suppressed under the “fruit of
the poisonous tree” doctrine. Having determined that the officers did not
conduct an illegal search or seizure, we find no error in the district’s court
refusal to suppress the statements as “fruits of the poisonous tree.” See Oregon
v. Elstad, 470 U.S. 298, 306 (1985); Brown v. Illinois, 422 U.S. 590, 602-03
(1975).
      In light of the foregoing, the judgment of the district court is AFFIRMED.




                                       3